                                      Case 19-26666         Doc 40     Filed 08/13/20      Page 1 of 4
       Entered: August 13th, 2020
       Signed: August 12th, 2020

       SO ORDERED




                                                   IN THE UNITED STATES BANKRUPTCY COURT
                                                        FOR THE DISTRICT OF MARYLAND
                                                              BALTIMORE DIVISION
                          In re:

                          GLORIA C. JACK,                                                 CHAPTER 13

                                           DEBTOR.                                        CASE NO. 19-26666
                          SPECIALIZED LOAN SERVICING LLC, AS SERVICING
                          AGENT FOR HSBC BANK USA, NATIONAL ASSOCIATION
                          AS TRUSTEE FOR DEUTSCHE ALT-A SECURITIES, INC.,
                          MORTGAGE PASS-THROUGH CERTIFICATES, SERIES
                          2007-BAR1,

                                       MOVANT,
                          vs.
                          GLORIA C. JACK
                          and REBECCA A. HERR, TRUSTEE,

                                           RESPONDENTS.

                                              CONSENT ORDER GRANTING MODIFICATION OF STAY

                                 The Motion of the Movant, Specialized Loan Servicing LLC, as servicing agent for HSBC
                          Bank USA, National Association as Trustee for Deutsche Alt-A Securities, Inc., Mortgage Pass-
                          Through Certificates, Series 2007-BAR1, its assignees and/or successors in interest, to amend the
                          Automatic Stay having been properly served, and upon agreement by Counsel,

                                  It appears that Debtor is in possession of a certain real property located at 3215
                          Dorchester Road, Baltimore, MD 21215, encumbered by a Deed of Trust dated November 27,
                          2006, recorded among the Land Records of the city/county of Baltimore, Maryland

                                    Upon consideration of the foregoing, it is ORDERED:

                                        1. Debtor will resume making all future regular monthly installment payments
                                           in the amount of $1,410.48, pending further notice from the mortgage
                                           company, as they become due commencing September 1, 2020.

                                       2. Debtor will cure any arrearage currently due to the Movant for the months
                                          of April 1, 2020 through August 1, 2020, in the total amount of $4,901.84,
                                          which arrears were calculated as follows:

                             Number of             From              To              Monthly Payment      Total Payments


File No. 47320
           Case 19-26666         Doc 40      Filed 08/13/20       Page 2 of 4



  Payments                                                Amount
  5                      4/1/2020         8/1/2020        $1,410.48               $7,052.40
  Less credit for post-petition payment received on 6/9/2020                      ($1,600.00)
  Less post-petition partial payments (suspense balance):                         ($550.56)
                                                Total Post-Petition Payments:     $4,901.84

                a.       The arrearage amount set forth herein is contingent upon the
                         sufficient clearing of any previously applied post-petition funds.

                b.       Payment due on or before August 15, 2020 in the amount of
                         $544.64.

                c.       Payment due on or before the 15th of each month starting
                         September 15, 2020 through April 15, 2021 in the amount of
                         $544.65.

                d.       All future payments made pursuant to the terms of this
                         Consent Order should be forwarded to the following address
                         until further notice:

                                         Specialized Loan Servicing LLC
                                         P. O. Box 636007
                                         Littleton, CO 80163

         ORDERED that in the event that any payment to be made by the Debtor as set forth hereinabove
is not received by Specialized Loan Servicing LLC, as servicing agent for HSBC Bank USA, National
Association as Trustee for Deutsche Alt-A Securities, Inc., Mortgage Pass-Through Certificates, Series
2007-BAR1 as provided herein, then Specialized Loan Servicing LLC, as servicing agent for HSBC Bank
USA, National Association as Trustee for Deutsche Alt-A Securities, Inc., Mortgage Pass-Through
Certificates, Series 2007-BAR1 may serve a written Notice of Default to the Debtor requiring cure of said
default within a fourteen (14) day period after the mailing of the above written notice. Cure shall consist
of payment of the missed payments, any late charge accrued on such missed payments, attorney’s fees
and costs for providing the notice, and any other payments becoming due under the terms of this Consent
Order between the date of the Notice of Default and before the actual tender of the curing payment. Only
two (2) such cure opportunity is allowed by this Consent Order and any subsequent default shall be
deemed incurable.

       ORDERED that any Notice of Default shall be filed with the court and mailed, by first class mail,
postage prepaid, and addressed to Debtor and Counsel for the Debtor as follows:

        Gloria C. Jack                                             Jeffrey M. Sirody
        2524 East Baltimore Street                                 1777 Reisterstown Road
        Baltimore, MD 21224                                        Suite 360 E
                                                                   Baltimore, MD 21208

        If the Debtor wishes to contest the Notice of Default or for the Court to consider their views on the
Notice of Default, a Response must be filed with the Court within fourteen (14) days of the filing of the
Notice of Default.

        ORDERED that failure to cure in a timely manner or a breach for which cure is not permitted shall
be evidenced by a Declaration of Default. Upon the filing of such Declaration, and without further order of
this Court, the Automatic Stay imposed pursuant to 11 U.S.C. Section 362(a) shall be lifted as to Movant,
to permit enforcement of the provisions of the Deed of Trust with respect to the Subject Property,
including but not limited to foreclosure pursuant to any power of sale. In the event of a foreclosure, if the
Debtor fails to voluntarily vacate the premises, Movant or any purchaser at said foreclosure sale may
proceed with all remedies available in state court.
             Case 19-26666        Doc 40      Filed 08/13/20        Page 3 of 4




        If the Debtor files an objection to the Notice of Default, and/or the Court sets the matter for hearing,
the Automatic Stay shall remain in effect until a ruling is issued by the Court resolving the matter. At the
hearing, the Court may terminate the stay or take other action appropriate to the circumstances.

        3.       Until the automatic stay is terminated, Movant may not refuse to accept or apply
                 payments tendered by the Debtor, even if such payments are late or in the
                 incorrect amount.

        4.       The automatic stay is modified to permit the Noteholder or servicing agent to send
                 the Debtor any payment coupons, payment statements or invoices, notices of late
                 payment, notices of payment changes, notices of servicing transfers, or any other
                 notice, other than a notice of acceleration or demand for payment of the entire
                 balance, normally sent to customers in the ordinary course of business, but
                 otherwise such stay shall remain in full force and effect until further order of the
                 court.

        5.       Should the Debtor default pursuant to the terms contained herein, unless otherwise
                 ordered by this Court, Movant shall be entitled to reasonable attorney’s fees in an
                 amount not to exceed $0.00 for the issuance of a Notice of Default, and additional
                 attorney’s fees, not to exceed $0.00, for issuance of a Declaration of Default and
                 filing of a Notice of Intent.

        6.       In the event of a default which results in the granting of relief, the Chapter 13
                 Trustee will be relieved of any and all obligation to remit payment incident to the
                 arrearages set forth in the Proof of Claim filed by the Movant.

        7.       If the case shall be converted from a Chapter 13 to a Chapter 7, the Automatic
                 Stay as to Specialized Loan Servicing LLC, as servicing agent for HSBC Bank
                 USA, National Association as Trustee for Deutsche Alt-A Securities, Inc.,
                 Mortgage Pass-Through Certificates, Series 2007-BAR1 shall be lifted effective
                 the date of conversion without further order of this Court.

        8.       Nothing contained herein shall be deemed or construed to waive, reduce or
                 otherwise prejudice any rights of Specialized Loan Servicing LLC, as servicing
                 agent for HSBC Bank USA, National Association as Trustee for Deutsche Alt-A
                 Securities, Inc., Mortgage Pass-Through Certificates, Series 2007-BAR1 with
                 respect to the above-referenced Note and Deed of Trust.


Approved as to Form and Content

By: /s/ Nisha R. Patel
Nisha R. Patel, Bar No. 20997
Samuel I. White, P.C.
1804 Staples Mill Road
Suite 200
Richmond, VA 23230
Tel: (804) 290-4290
Fax: (804) 290-4298
npatel@siwpc.com
Counsel for Specialized Loan Servicing
LLC, as servicing agent for HSBC
Bank USA, National Association as
Trustee for Deutsche Alt-A Securities,
Inc.,      Mortgage       Pass-Through
Certificates, Series 2007-BAR1
           Case 19-26666         Doc 40      Filed 08/13/20       Page 4 of 4




Seen and Agreed:

/s/ Jeffrey M. Sirody
Jeffrey M. Sirody
Counsel for Debtor
1777 Reisterstown Road
Suite 360 E
Baltimore, MD 21208
19-26666


         I hereby certify that the terms of the copy of the Consent Order submitted to the Court are
identical to those set forth in the original Consent Order; and the signatures represented by the /S/
on the copy of the Consent Order submitted to the Court reference the signatures of consenting
parties obtained on the original Consent Order.

                                                  By: /s/ Nisha R. Patel
                                                  Nisha R. Patel, Esquire
                                                  Samuel I. White, P.C.


                                          SERVICE LIST

 Gloria C. Jack
 2524 East Baltimore Street
                                                  Debtor
 Baltimore, MD 21224

 Jeffrey M. Sirody
 1777 Reisterstown Road
 Suite 360 E                                      Counsel for Debtor
 Baltimore, MD 21208

 Rebecca A. Herr
 185 Admiral Cochrane Dr.
 Suite 240                                        Chapter 13 Trustee
 Annapolis, MD 21401

 Specialized Loan Servicing LLC, as servicing
 agent for HSBC Bank USA, National
 Association as Trustee for Deutsche Alt-A
 Securities, Inc., Mortgage Pass-Through
 Certificates, Series 2007-BAR1                   Movant
 8742 Lucent Boulevard
 Suite 300
 Highlands Ranch, CO 80129

 Nisha R. Patel
 1804 Staples Mill Road
 Suite 200                                        Counsel for Movant
 Richmond, VA 23230




                                         END OF ORDER
